Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 4-5 and 9 have been canceled.  Claims 1-3, 6-8 and 10-14 are pending.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Bissell, II (US 5253758) (Bissell).
Bissell discloses a nestable set of pots (see Fig. 3 and 4) comprising; a plurality of pots which are nestable together; and a plurality of lids, each lid corresponding to a pot and being removably attached to an outside bottom surface thereof.

Claim(s) 1 and 3 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Adams (US 5692617).

Re claim 3, wherein at least one of said plurality of lids includes a base portion and a handle portion (second connector 32 is an outward protrusion), said handle portion being recessed with respect to at least a peripheral portion (portion surrounding annular groove 28) of the base portion.

Claim(s) 11-12 is/are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Kutsch et al. (US 2008/0179211) (Kutsch).
Kutsch discloses a nestable set of pots (see Fig. 8) comprising; a plurality of pots which are nestable together, at least one of said plurality of pots including at least one articulated exterior handle which has a first retracted position and a second extended position.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Adams in view of Ruiz (US 5022550).
Adams discloses the invention except for the magnetic attachment.  Ruiz teaches a lid attached to a bottom wall of a pot and the attachment means may be magnets as stated in column 2, lines 26-29.  It would have been obvious to a person having ordinary skill in the art at the time the invention was .

Claims 6 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissell in view of Kutsch et al. (US 2008/0179211) (Kutsch).
Bissell discloses the invention except for the articulated exterior handle for the pot.  Kutsch teaches an articulated (pivoting) exterior handle for a pot.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add an articulating handle to provide a collapsed handle configuration to minimize the radial extension of the handle so that the width of the space into which the pot fits is decreased and to allow the decreased width to enable nesting of pots.

Claim 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bissell in view of Kutsch as applied to claim 7 above, and further in view of Pearman (US 2006/0200996).
Claim 8 requires a magnet for selectively retaining the articulated handle in a first retracted position.  The Bissell-Kutsch combination fails to disclose the magnet for selectively retaining.  Pearman teaches an articulated tool which retracts into a collapsed condition within a handle wherein the retracting motion is assisted by magnets.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add magnets to Kutsch’s retracting/articulating handle to assist in retracting the handle to allow smooth operation and allow for easier use.

13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kutsch in view of Pearman (US 2006/0200996).
Claim 13 requires a magnet for selectively retaining the articulated handle in a first retracted position.  Kutsch fails to disclose the magnet for selectively retaining.  Pearman teaches an articulated tool which retracts into a collapsed condition within a handle wherein the retracting motion is assisted by magnets.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to add magnets to Kutsch’s retracting/articulating handle to assist in retracting the handle to allow smooth operation and allow for easier use.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 6-8 and 10-14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,351,299 to Jacobson. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims a nestable set of pots comprising pots and lids, wherein the lids include a base portion and a handle portion and being removably attached to an outside bottom surface of a pot.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN J CASTELLANO whose telephone number is (571)272-4535.  The examiner can normally be reached on Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





sjc  /STEPHEN J CASTELLANO/      Primary Examiner, Art Unit 3733